ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
For paragraph [0025] the line 10 “ground 270” is changed to --ground 275--.
Information Disclosure Statement
The IDS filed 12/21/2021, however some of the Foreign cited references do not include eligible translated copies.  Higher quality translated copies are requested for consideration.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claims 1, 8 and 12, HOBSON et al. (US 20140239883 A1) in view of ELLIS (US 20090168329 A1) disclose in combination (as applied for the rejection under 35 U.S.C. 103),
Re claim 1, HOBSON discloses (abstract – fig.1) a service kiosk [0060], comprising:
a set of receptacles for electronic devices [0060], each receptacle (i.e. lockers 16x) comprising: 
a power connector (i.e. fig.2 – 34a-34c – USB type connections can provide power/data transfer) to provide power to an electronic device (i.e. any user provided mobile device) stored in the receptacle [0056, 0110, 0169]; 

a locking mechanism (i.e. fig.1 – locks 18x) to secure contents of the receptacle [0058]; 
where members of the set of receptacles are digitally isolated (i.e. separate connections shown by fig.14-15) from other members of the set of receptacles [0068-0069]; 
an authentication module (i.e. input devices to read coupons, camera devices, remote communication devices including radio, optical and audio-based communication, bar code reader devices, card reader devices) to authenticate a user based on a credential provided by the user, to control a selected locking mechanism of a selected member of the set of receptacles based on the credential and based on data received from a remote information technology module (i.e. audit trail provided by way of Wi-Fi network, a 3G network or an Ethernet connection or other remote communications technology to communicate with remote system using interface 128) [0012-0013, 0084, 0106, 0119, 0140]; and 
a user interface module to instruct the user through the process of at least one of storing a received electronic device in the receptacle, and retrieving a provided electronic device from the receptacle [0059, 0064, 0131].
ELLIS teaches (abstract) in a similar field of invention (various i.e. computer devices with faraday cages for protection – FIG.1-7), wherein a faraday cage is integrated within a receptacle or enclosure of an electronic or computer device body [0003, 0047, 0177].  
Faraday cages are shown [0177] to be integrated within the outer chamber (i.e. body) [0047] to further protect such devices from outside interference (i.e. shielding against electromagnetic flux – digitally isolate internal electronic components from external forces/effects) [0177].
HOBSON as modified by ELLIS fails to show (emphasized limitations):
and an individualized network, from other members of the set of receptacles;
wherein the individualized network corresponds to the electronic device and prevents direct transmission of a wired signal between the electronic device and other members of the set of receptacles.
	Re claim 8, HOBSON as modified by ELLIS discloses (as applied for claim 1) a service kiosk (abstract), comprising: 
a control module to control configuration of electronic devices stored within the service kiosk [0093]; 
a set of receptacles adapted to store the electronic devices, each receptacle comprising: 
a faraday cage, integrated into the receptacle;
an adaptor for providing at least one of power to an electronic device, and a data connection between the electronic device and the control module [0056, 0095-0096, 0104, 0169]; 
a locking mechanism to secure contents of the receptacle [0058]; and 
wherein the faraday cage digitally isolates the electronic device from devices stored in other receptacles [0058-0069]; and 
an authentication module to authenticate a user (i.e. fig.5-9 – three step process can be used for authentication – steps 70-74 require user authorization/identification, connection confirmation ) based on a credential provided by the user, to control a selected locking mechanism of a selected member of the set of receptacles based on the credential, and based on data received from a remote information technology module, and where the data received from the remote information technology module is used by the control module to configure (fig.5-9) a selected device associated with the selected member of the set of receptacles [0012-0013, 0096, 0106, 0140].
HOBSON as modified by ELLIS fails to show (emphasized limitations):
and an individualized network digitally isolates the electronic device from devices stored in other receptacles; 
wherein the individualized network corresponds to the electronic device and prevents direct transmission of a wired signal between the electronic device and devices stored in other receptacles.
Re claim 12, HOBSON as modified by ELLIS discloses (as used in claims 1 and 8) a method [0012-0013], comprising: 
receiving, from a remote information technology module, authentication data associated with a user, and configuration data (i.e. configuration data is any data used by phone for identification or setting purposes as selected by user or another entity, such as phone manufacturer/operator) associated with an electronic device associated with the user [0012-0013, 0096, 0106, 0140]; 
selecting [0017, 0064, 0105], based on the configuration data associated with the user, a selected receptacle of a set of receptacles of a device-as-a-service kiosk, where members of the set of receptacles comprise a power connector to provide power to a device stored therein, a data connector to provide a data connection between the device-as-a-service kiosk and the device stored therein, a locking mechanism to physically secure contents of the receptacles, and a faraday cage to prevent communication between devices stored within and other electronic devices [0056, 0058, 0068-0069, 0092-0093, 0095, 0104, 0169]; 
authenticate a user based on a credential provided by the user and based on the authentication data associated with the user [0012-0013, 0106, 0140]; and
controlling a selected locking mechanism of the selected receptacle to grant the user physical access to the selected receptacle [0058, 0093, 0109].
HOBSON as modified by ELLIS fails to show (emphasized limitations):
a faraday cage and an individualized network to prevent communication between devices stored within and other electronic devices; 
wherein the individualized network corresponds to the electronic device and prevents direct transmission of a wired signal between the electronic device and devices stored within.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/24/2022